Title: To George Washington from Francis Peyton, Jr., 20 March 1797
From: Peyton, Francis Jr.
To: Washington, George



Sir,
Alexandria 20th March 1797

I am directed by the Council of this Town, to solicit the honor of your company, with the Gentlemen of your family, to dine with the Citizens of Alexandria, at Gadsby’s tavern on thursday next at two oclock.
If the time proposed should not meet your convenience I should be happy to know at what time you can favour us with your presence. I am Sir with respect Yr Ob. Servt

Francis Peyton

